Exhibit 10.5

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material
and (ii) would be competitively harmful if publicly disclosed.

 

Second Amendment to Exclusive License Agreement

 

This second Amendment to the Exclusive License Agreement effective as of
February 27, 2013 is effective as of January 2, 2018 and is by and between the
University of Cincinnati, a state institution of higher education organized
under Section 3361 of the Ohio Revised Code, having an address at 51 Goodman
Drive, Suite 240, Cincinnati, OH 45221-0829, (“UC”) and Chelexa BioSciences,
Inc., with an address at 239 South Street, Hopkinton, MA 01748 (the “Company”).

 

In consideration of the promises and mutual covenants contained herein, and
intending to be legally bound hereby, UC and the Company (individually referred
to as a “Party’’ and collectively referred to as the “Parties”) hereto agree to
the following terms and conditions:

 

Section 8.2 of the Exclusive License Agreement is replaced to read as follows:

 

8.2.1The Company agrees to promptly reimburse UC for any out-of-pocket expenses
it may incur at the Company’s request under this Article 8 including but not
limited to invoices for patent expenses totaling [*] ($[*]), incurred by the
University, billed to Chelexa Biosciences, Inc. and paid by the Company in
accordance with the following payment schedule:

 

8.2.2[*] ($[*]) on January 26, 2018;

 

8.2.3[*] ($[*]) on February 28, 2018; and

 

8.2.4[*] ($[*]) on March 30, 2018.

 

All other provisions of the Exclusive License Agreement remain in full force and
effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their properly and duly authorized officers or representatives as of the
Effective Date.

 

University of Cincinnati (“UC”)   Chelexa BioSciences, Inc. (the “Company”)    
  By: /s/ Geoffrey Pinski   By: /s/ Kenneth L. Rice, Jr. Name:  Geoffrey Pinski
  Name:  Kenneth L. Rice, Jr. Title: Director   Title: Executive Chairman Date:
1-2-18   Date: 1-2-18

 